Supplement dated June 16, 2010 to the Institutional Class Prospectus for Principal Funds, Inc. dated March 1, 2010 (as supplemented on March 1, 2010, March 17, 2010, May 3, 2010, May 19, 2010 and May 27, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. E QUITY I NCOME F UND Effective June 30, 2010, the benchmark will change. The Investment Advisor and Sub-Advisor believe the Russell 1000 Value Index is a better representation of the investment universe for this Funds investment philosophy than the S&P 500/Citigroup Value Index. Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Institutional Class Return Before Taxes 20.50% 1.65% 6.13% Institutional Class Return After Taxes on Distributions 19.88% 0.64% 4.90% Institutional Class Return After Taxes on Distribution and Sale of Fund Shares 13.99% 1.39% 4.93% S&P 500/Citigroup Value Index (reflects no deduction for fees, expenses, or taxes) 21.18% -0.27% 1.20% Russell 1000 Value Index (reflects no deduction for fees, expenses, or taxes) 19.69% -0.25% 2.47% H IGH Y IELD F UND Effective June 30, 2010, the benchmark will change. The Investment Advisor and Sub-Advisor believe the Barclays Capital U.S. HY 2% Issuer Capped Index is a better representation of the investment universe for this Funds investment philosophy than the Citigroup US High-Yield Market Capped Index. Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Institutional Class Return Before Taxes 42.59% 7.90% 8.39% Institutional Class Return After Taxes on Distributions 37.75% 4.69% 4.77% Institutional Class Return After Taxes on Distribution and Sale of Fund Shares 27.30% 4.91% 4.92% Citigroup US High-Yield Market Capped Index 53.94% 5.97% N/A (reflects no deduction for fees, expenses, or taxes) Barclays Capital U.S. HY 2% Issuer Capped Index (reflects no deduction for fees, expenses, or taxes) 58.76% 6.49% 6.87% I NCOME F UND Effective June 30, 2010, the benchmark will change. The Investment Advisor and Sub-Advisor believe the Barclays Capital Aggregate Bond Index is a better representation of the investment universe for this Funds investment philosophy than the Citigroup Broad Investment Grade Bond Index. Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Institutional Class Return Before Taxes 21.57% 5.72% 7.00% Institutional Class Return After Taxes on Distributions 18.84% 3.54% 4.56% Institutional Class Return After Taxes on Distribution and Sale of Fund Shares 13.88% 3.57% 4.50% Citigroup Broad Investment Grade Bond Index 5.06% 5.22% 6.47% (reflects no deduction for fees, expenses, or taxes) Barclays Capital Aggregate Bond Index 5.93% 4.97% 6.33% (reflects no deduction for fees, expenses, or taxes) 1 L ARGE C AP G ROWTH F UND I Effective July 1, 2010, delete the Annual Fund Operating Expenses table and paragraph below the table, and substitute: Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional For the year ended October 31, 2009 Class Management Fees 0.64% Other Expenses 0.01% Total Annual Fund Operating Expenses 0.65% Fee Waiver 0.02% Total Annual Fund Operating Expenses after Fee Waiver 0.63% (1) Management fees have been restated to reflect current fees. Effective July 1, 2010, management fees were reduced by 0.09%. Principal has contractually agreed to limit the Fund's Management Fees through the period ending February 28, 2011. The fee waiver will reduce the Fund's Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). Effective July 1, 2010, delete the table of numbers in the Example and substitute: 1 year 3 years 5 years 10 years Institutional Class $64 $206 $360 $808 M ID C AP V ALUE F UND III Below the Annual Fund Operating Expenses table, add the following: Principal has contractually agreed to limit the Funds Management Fees through the period ending February 28, 2012. The fee waiver will reduce the Funds Management Fees by 0.01% (expressed as a percent of average net assets on an annualized basis). Add the following paragraph to the end of the Principal Investment Strategies: Principal Management Corporation invests between 10% and 40% of the Fund's assets in common stocks. It employs an active, quantitative structured equity strategy in an attempt to match or exceed the performance of the Fund's benchmark index (identified in the average annual total returns table below) with lower risk and improved predictability of returns for the entire Fund compared to the benchmark index. This strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index. In the Management  Investment Advisor section, add the following below Principal Management Corporation:  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager M ONEY M ARKET F UND In the Principal Investment Strategies, in the first sentence of the second paragraph, delete 90 and substitute 60. P REFERRED S ECURITIES F UND Delete the Average Annual Total Returns table and substitute the following: Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Institutional Class Return Before Taxes 46.57% 2.63% 4.30% Institutional Class Return After Taxes on Distributions 43.00% 0.60% 2.49% Institutional Class Return After Taxes on Distribution and Sale of Fund Shares 30.20% 1.10% 2.66% Merrill Lynch Fixed Rate Preferred Securities Index -15.20% -6.14% 0.83% (reflects no deduction for fees, expenses, or taxes) Barclays Capital U.S. Tier I Capital Securities Index 46.19% 0.37% 4.09% (reflects no deduction for fees, expenses, or taxes) Preferreds Blended Index (reflects no deduction for fees, expenses, or taxes) 29.14% -1.37% 2.18% 2 S MALL C AP G ROWTH F UND II In the Principal Risks section, delete Derivatives Risk. S MALL C AP V ALUE F UND I On June 14, 2010, the Board of Directors of Principal Funds, Inc. approved the acquisition of the assets of the SmallCap Value Fund I by the SmallCap Value Fund II. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of SmallCap Value Fund I tentatively scheduled for November 4, 2010. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed in September 2010 to shareholders of SmallCap Value Fund I on the record date. If shareholders approve this proposal, the acquisition is expected to occur on or about November 12, 2010. MANAGEMENT OF THE FUNDS Under the sub-heading The Manager, add MidCap Value Fund III to the list of funds in the third paragraph. Under the sub-heading Cash Management, add MidCap Value Fund III to the list of funds in the paragraphs last sentence. Under the sub-heading The Sub-Advisors, add the following after the second paragraph: Some of the Sub-Advisors may enter into co-employee agreements, investment service agreements, dual employee agreements, or other similar agreements with advisers with which they are affiliated. Through the agreements, the Sub-Advisors portfolio manager usually is accorded access to the portfolio management processes, systems, staff, proprietary quantitative model, portfolio construction disciplines, experienced portfolio management, and quantitative research staff of the affiliated investment advisory firm. Likewise, through the agreements, the portfolio manager usually has access to the trading staff and trade execution capabilities along with the order management system, pre- and post-trade compliance system, portfolio accounting system and portfolio accounting system and performance attribution and risk management system of the affiliated investment advisory firm. In the section for Edge Asset Management, Inc., add the following: Add the following to Mark Denkingers biographical information: As a co-employee of Edge and Principal Global Investors, LLC (PGI), Mr. Denkinger manages Principal Fund assets as an employee of Edge, but uses PGIs proprietary investment process and resources. Add the following to Darrin Smiths biographical information: As a co-employee of Edge and PGI, Mr. Smith manages Principal Fund assets as an employee of Edge, but uses PGIs proprietary investment process and resources. In the section for Principal Global Investors, LLC, add the following: Add the following to Michael Ades biographical information: As a co-employee of PGI and Principal Global Investors (Singapore) Limited, Mr. Ade manages Principal Fund assets as an employee of PGI. Add the following to Juliet Cohns biographical information: As a co-employee of PGI and Principal Global Investors (Europe) Limited (PGI Europe), Ms. Cohn manages Principal Fund assets as an employee of PGI. Add the following to Jon Taylors biographical information: As a co-employee of PGI and PGI Europe, Mr. Taylor manages Principal Fund assets as an employee of PGI. In the section for Principal Real Estate Investors, LLC, add the following: Add the following to Simon Hedgers biographical information: As a co-employee of Principal-REI and PGI Europe, Mr. Hedger manages Principal Fund assets as an employee of Principal-REI Add the following to Chris Lepherds biographical information: As a co-employee of Principal-REI and Principal Global Investors (Australia) Limited, Mr. Lepherd manages Principal Fund assets as an employee of Principal- REI. In the March 17, 2010 supplement, delete the paragraph added to the Fees Paid to Principal sub-section that described a voluntary limit to the management fee of the LargeCap Growth Fund I. 3
